Citation Nr: 1632686	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to an increased rating for service-connected asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, denied service connection for major depression, PTSD, and sarcoidosis.  The same decision awarded service connection for bronchial asthma and assigned an initial noncompensable rating effective from October 2007.  The Veteran filed a notice of disagreement (NOD) in February 2009.  A statement of the case (SOC) was issued in October 2009.  The Veteran perfected his appeal in November 2009.  During the pendency of the appeal, jurisdiction of the appeal was transferred to the Columbia, South Carolina, RO.

In October 2009, the RO awarded an increased 30 percent rating for the bronchial asthma retroactive to October 2007.  In March 2010, the RO found that the Veteran was entitled to a 30 percent rating for the service-connected bronchial asthma, effective from September 2007.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

In October 2011, the Veteran testified at a hearing before a Veterans Law Judge.  Unfortunately, the Veterans Law Judge before whom he testified is no longer employed at the Board.

The Veteran is entitled to a hearing with the Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  As such, the Veteran was sent a letter informing him of this situation and indicating that he could elect to be provided with another hearing before the Board.  In a response received in August 2016, the Veteran, through his attorney, requested a videoconference hearing.  The Board must therefore remand the case to the RO so that a videoconference hearing may be scheduled.  See 38 C.F.R. § 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

